UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                 ORDER

     Upon consideration of the fact that a Merits Hearing is

scheduled in this case on June 22, 2009, it is hereby

     ORDERED, that Motions for Judgment on the Record shall be

submitted by June 1, 2009.       The Oppositions are due by June 8,

2009; and it is further

     ORDERED,   that   a   Pretrial   Conference   will   take   place   in

Chambers on June 16, 2009, at 10:00 a.m.            In advance of that

Conference, by June 12, 2009, at 12:00 p.m., parties shall submit

their statements of the main issues in dispute; and it is further

     ORDERED, that by June 12, 2009, at 12:00 p.m., parties should

file with the Court a numbered list of Joint Exhibits, along with

a bound and tabbed copy of those exhibits.         They will be referred

to as JE #__. This set of exhibits should include evidence that

both parties expect will be referenced at the Merits Hearing.
     In addition to this universe of key exhibits, each party shall

submit a numbered list of those documents that will or mightbe

referenced at the Hearing, along with a bound and tabbed copy of

the documents. The Government's exhibits will be referred to as GE

#__, and Petitioner's as PE #__.         Should parties need to add

exhibits after the Pre-Trial Conference, they must be submitted as

part of the GE or PE universe, and not as a supplement to the Joint

Exhibits.



                                        /s/
May 4, 2009                            Gladys Kessler
                                       United States District Judge


Copies to:    Attorneys of Record via ECF




                                 -2-